Citation Nr: 1316542	
Decision Date: 05/21/13    Archive Date: 05/29/13

DOCKET NO.  09-24 921	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for residuals of a right knee injury.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Scott Walker, Counsel


INTRODUCTION

The Veteran served on active duty from July 1972 to January 1978.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  The Veteran was afforded a Board hearing, held by the undersigned, in January 2013.  A copy of the hearing transcript (Transcript) has been associated with the record.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

While the Board regrets any additional delay, additional development is necessary prior to the issuance of a decision in this case.  The Veteran claims that the issue in question stems from an accident which occurred during the Veteran's period of active service, in which he injured his right knee while playing with his son.  He testified that, although he didn't feel it was a problem at the time, the area began to swell 4-5 days later, at which time he was diagnosed with bone spurs.  See Transcript, pp. 3-4.  While the veteran indicated that he was involved in post-service motorcycle accident, he insisted that only his left knee was injured at that time, and that his right knee pain was related to his period of active service.  See Transcript, p. 5.

The Board notes that the Veteran's service treatment records are replete with complaints of right knee pain, to include parapatellar pain (severe enough to schedule an arthrogram) in February 1975.  The Veteran was assessed with right knee derangement at that time, to rule out a torn medical meniscus.  The Veteran indicated that he was involved in a motorcycle accident in September of 1974 which led to his right knee injury.  Symptoms included swelling, crepitus, and pain.  In March 1975, swelling, crepitus, and pain were still present, and the examiner indicated that a determination of fitness for duty was required at that time so that arrangements could be made for replacement if necessary [emphasis added].  In August 1977, more than two years later, the Veteran again reported with a sore right knee.  It was noted that he was diagnosed with chondromalacia patella three years prior.  Examination the following month revealed a normal knee, with no swelling or locking, and no acute of chronic disease was evident at that time.

In connection with his claim for service connection, he was afforded a VA examination in March 2009.  At that time, he indicated that he was hospitalized during service when his right knee was swollen, though he did not require arthroscopic surgery.  He indicated that the condition resolved until 1994, when he again felt pain in his right knee.  Following an examination, he was diagnosed with tricompartmental arthritis of the right knee, manifested by pain and limitation of motion.  

An additional report was authored in April 2009 so as to provide an etiological opinion.  In-service diagnoses of internal derangement and chondromalacia were noted.  The examiner indicated that the Veteran's condition became well enough that he was able to continue his duties of active service, as well as enjoy a full career as a motorcycle police officer.  The examiner determined that it was less likely than not that the Veteran's current right knee diagnosis was related to these problems during his period of active duty, as no additional complaints of right knee pain were documented until March 2004.  Further, it was determined that his separation examination was negative for knee complaints, with no documentation of pain for nearly 30 years.

The Board notes that the Veteran is competent to report observable symptomatology, and details of an event that he observed or experienced with his senses.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  As such, he is competent to report knee pain since 1994.  Further, the Board finds that symptoms such as joint pain and loss of motion are simple to identify, and that the Veteran carries a diagnosis of tricompartmental arthritis, right knee.  Therefore, the Veteran is competent to report that he suffered an injury during service, and that his current right knee symptoms are similar to those experienced at that time.  However, medical evidence is required to diagnose any current disabilities and provide an opinion as to whether any current disabilities are related to service or the event in service.

VA must provide a medical examination in a service connection claim when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  38 C.F.R. § 3.159(c)(4) (2012).  In this case, while the Veteran was afforded a VA examination in March 2009, the April 2009 opinion failed to adequately address the Veteran's in-service diagnoses and their possible relationship to his current complaints.  Specifically, the examiner did not elaborate as to whether diagnoses such as chondromalacia and internal derangement were acute in nature, or whether these disorders are considered chronic.  If it is the latter, then the examiner should have also addressed whether such a diagnosis would typically be found on a standard separation examination, and whether such disorders may have led to the Veteran's current diagnosis.  As such, the record lacks a probative etiological opinion to determine whether the claimed disability is related to his period of service.

Pursuant to VA's duty to assist, VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide the claim.  38 C.F.R. § 3.159(c)(4)(i) (2012).  Taking into account the Veteran's diagnosis of record, in addition to his competent lay statements and testimony, his claim for service connection should be remanded so that VA may obtain an additional medical opinion to assess whether any current disability of the right knee is etiologically-related to his period of active service.  

Finally, a review of the claims file shows that there may be relevant Social Security Administration (SSA) records that have not been obtained and associated with the claims file.  The indicated during a VA examination in April 2009 that he was in receipt of Social Security disability.  To date, however, the agency of original jurisdiction (AOJ) has not attempted to obtain the Veteran's complete SSA records, which VA normally has a duty to obtain.  Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  See also Dixon v. Gober, 14 Vet. App. 168, 171 (2000) and Masors v. Derwinski, 2 Vet. App. 181, 188 (1992).  Thus, on remand, the AOJ must contact SSA and obtain the Veteran's complete SSA records, including any administrative decision(s) on his application for SSA disability benefits and all underlying medical records.  

Accordingly, the case is REMANDED for the following actions:

1.  Request SSA to furnish a copy of its disability determination, as well as copies of all medical records underlying that decision.  All reasonable attempts should be made to obtain any identified records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e). 

2.  The RO/AMC shall obtain a VA addendum opinion from the April 2009 VA examiner, if possible.  Should that examiner not be available, then schedule the Veteran for a VA orthopedic examination to assess the etiology of any currently-diagnosed disability of the right knee.  The examiner must review the claims file and must note that review in the report.  

The examiner should discuss the Veteran's statements in support of his claim, to include his hearing testimony, prior VA medical evidence of record, and service treatment records.  The rationale for the requested opinions should be provided.  The examiner should address the following questions:

(a)  Are the in-service diagnoses of internal derangement and chondromalacia considered chronic disorders?

(b)  Is it at least as likely as not (50 percent or greater probability) that any current disability of the right knee is etiologically-related to the Veteran's period of active duty service, to include the Veteran's diagnoses of internal derangement and chondromalacia?

3.  Then readjudicate the claim.  If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the claim to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).







This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


